Citation Nr: 0638709	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-11 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a compensable disability rating for status 
post fracture, right forearm. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1960 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, 
continued a 0 percent disability rating for bilateral hearing 
loss and continued a 0 percent disability rating for status 
post fracture, right forearm.  The Board notes that the RO 
decision in May 2002, in pertinent part, also continued a 0 
percent disability rating for bilateral hearing loss and a 0 
percent rating for status post fracture, right forearm. 

In June 2005, the veteran testified at a travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The record shows that after the hearing, a February 2006 
rating decision denied service connection for a low back 
disability and reduced the disability rating for prostate 
cancer from 100 to 40 percent effective May 1, 2006.  The 
veteran did file a notice of disagreement, and a statement of 
the case was sent to him on these issues on September 27, 
2006.  As of this date, there is no record of a substantive 
appeal being filed, so the Board does not have jurisdiction 
over these issues at this time.  The veteran has until 
February 27, 2007, to file an appeal if he wishes to do so.

The Board also notes that the RO developed extensive medical 
evidence concerning treatment for the veteran's low back and 
prostate disabilities.  The Board has reviewed that evidence, 
and since none of it is pertinent to the claims now on 
appeal, the RO was not required to issue a supplemental 
statement of the case.

In the veteran's claim dated June 2000, the veteran requested 
a compensable disability evaluation for the residuals of 
trauma to the right forearm.  The Board notes that the RO 
never considered whether the scars associated with the 
veteran's service-connected condition warrant a compensable 
disability rating.  As this issue has not been addressed by 
the agency of original jurisdiction (AOJ) it is REFERRED to 
the RO for appropriate action.     

The issue of entitlement to a compensable disability rating 
for bilateral hearing loss is addressed in the REMAND portion 
of the decision below.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran's right elbow and forearm has a normal range 
of motion and no functional impairment.
 
2.  There is no evidence of muscle or nerve damage of the 
right elbow and forearm.


CONCLUSION OF LAW

The criteria for a compensable disability rating for status 
post fracture, right forearm, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Part 4, 
Diagnostic Codes 5205-5213 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran is seeking a compensable disability rating for 
status post fracture, right forearm.  At the June 2005 
hearing, the veteran stated that he experiences aching in the 
forearm after gripping something hard.  At the June 2005 
hearing, the veteran's accredited representative stated that 
it may be possible that the veteran has suffered nerve and 
muscle damage associated with his service-connected 
disability. 

I. Disability evaluations generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This 
would result in pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  However, if a veteran has separate and 
distinct manifestations attributable to the same injury, they 
should be compensated under different diagnostic codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225, 230 (1993).

II. Right forearm

A review of the veteran's service medical records shows that 
in October 1970 he was in an automobile accident which caused 
a comminuted fracture of the midshaft of the right radius and 
ulna.  Subsequently, the veteran underwent surgery and plates 
were placed in the forearm to set the fracture.  According to 
the veteran, the plates were removed sometime later.  The 
veteran's right forearm has been service-connected since June 
1984; he seeks a compensable rating.  The Board therefore 
turns to the appropriate criteria.

As an initial matter, the Board notes that the veteran's 
disability has been rated under Diagnostic Code (DC) 5209, 
which pertains to injuries of the elbow and forearm.  The 
regulatory criteria set forth in 38 C.F.R. § 4.71a, DCs 5205 
through 5213 provide different ratings for the minor arm and 
the major arm.  The Board's analysis will not just focus on 
Diagnostic Code 5209 but will concentrate on the application 
of diagnostic codes pertaining to skeletal disabilities 
relating to the elbow and forearm, as laid out in codes 5205 
through 5213.

The Board finds that the evidence of record fails to support 
a compensable rating under any potentially relevant 
Diagnostic Code.  The relevant VA orthopedic examinations 
revealed the following.

The August 2000 VA examination failed to show to any 
functional limitation present in the right elbow or forearm.  
The examiner tested all joints, including elbows and wrists, 
and found that all were within the normal limits.  The 
examiner had tested the range of motion of each joint and 
considered pain, fatigue, coordination, weakness, and 
repetitive motion.  The examiner explained: "There was no 
evidence of inflammation.  He has never had a history of 
osteomyelitis for many of the fractures...Reflexes were normal.  
Vibratory and pinprick were normal bilaterally, and muscle 
strength as stated above was within range of normal."

Similarly, the March 2002 examination found no abnormalities 
of the right elbow or forearm.  The examiner also noted well 
healed operative scars, both on the radial and ulnar sides, 
measuring six inches each.  The examiner found good range of 
motion in the right forearm in pronation and supination 
compared to the left, and wrist dorsiflextion and volar 
flexion were equal on both sides.  The examiner summarized 
the veteran's condition by reporting: "In the right forearm, 
he had a fracture of the right radius and ulna, which were 
treated by open reduction and internal fixation and he is 
left with scars and a normal range of motion." 

Under Diagnostic Code 5209 a 20 percent compensable rating is 
warranted where there is other impairment of the Flail joint 
(elbow) such as joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
the radius.  See 38 C.F.R. § 4.71a, Diagnostic Code 5209 
(2006).  In light of the fact that the August 2000 and March 
2002 examinations failed to reveal joint fracture of the 
Flail joint with marked cubitus varus or cubitus valgus 
deformity or ununited fracture of head of the radius, a 
compensable rating is not warranted under Diagnostic Code 
5209.

In fact, Diagnostic Codes 5205 (ankylosis of the elbow), 5210 
(nonunion of the radius and ulna, with flail false joint), 
and 5211 (impairment of the ulna) are not applicable in this 
instance, as the medical evidence does not show that the 
veteran has any of these conditions.   

Relevant diagnostic codes in this case also include DC 5206, 
which contemplates limitation of flexion of the forearm; DC 
5207, which contemplates limitation of extension of the 
forearm; DC 5208, which contemplates flexion of the forearm 
limited to 100 degrees and extension limited to 45 degrees; 
DC 5212, which contemplates impairment of the radius; and DC 
5213, which contemplates impairment of supination and 
pronation.

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the forearm is rated 0 percent when 
limited to 110 degrees and 10 percent when limited to 100 
degrees.  38 C.F.R. § 4.71, DC 5206 (2006).  Diagnostic Code 
5207 concerns limitation of forearm extension.  Limitation of 
extension of the forearm is rated 10 percent when limited to 
45 and 60 degrees and 20 percent when limited to 75 and 90 
degrees.  Normal extension and flexion of the elbow is from 0 
to 145 degrees.  See 38 C.F.R. § 4.71, Plate I.

In this case, the veteran has been shown full range of motion 
at each compensation and pension examination.  Consequently, 
his flexion was not limited to 110 degrees to warrant a 
compensable rating under DC 5206.  Additionally, at no time 
has his extension been shown to be limited.  Extension that 
is not limited warrants a noncompensable rating.  
Accordingly, the Board finds that a compensable rating is not 
warranted under either DC 5206 or DC 5207.  The Board 
additionally concludes, on the basis of the above 
examinations, that the veteran is not entitled to a rating of 
20 percent under DC 5208, as his flexion and extension are 
not limited to 100 and 45 degrees, respectively.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, the examiners at the August 2000 
and March 2002 examinations reported that there was no change 
in range of motion with repetitive movement.  In considering 
the effect of additional range of motion lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use, the August 2000 VA medical report indicated that the 
examiner stated: "The orthopedic examination was performed 
with knowledge of range of motion, and considered pain, 
fatigue, coordination, weakness, and repetitive motion.  All 
joints were evaluated; shoulders, elbows, wrists, knees, 
hips, low back, ankles, and all within normal limits.  There 
was no evidence of inflammation."  In light of the medical 
evidence of record, the Board finds no evidence of pain on 
use, flare-ups, fatigability, incoordination, or any other 
such factors which result in functional limitation.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

With regard to the remaining applicable diagnostic codes, the 
Board finds that in this case there is no evidence of 
impairment of the radius (DC 5212), or of impairment of 
supination and pronation (DC 5213).  38 C.F.R. § 4.71a, DCs 
5212, 5213 (2006).  Accordingly, the veteran is not entitled 
to a higher rating under either of these diagnostic codes.

In light of the uncontroverted medical evidence of record, a 
compensable disability rating is not warranted under any of 
the diagnostic codes pertaining to skeletal disabilities 
relating to the elbow and forearm, as laid out in codes 5205 
through 5213.  38 C.F.R. §§ 4.71a, Part 4, Diagnostic Codes 
5205-5213 (2006).

That does not, however, the end of the inquiry.  The veteran 
is seeking a higher rating for his service-connected 
disability, and the issue of the evaluation to be assigned to 
all manifestations of the service-connected disability is 
reasonably raised in the record and is inextricably 
intertwined with the claim for a higher rating before the 
Board.  Accordingly, consideration will be given to whether 
any separate evaluations should be assigned under other 
applicable Diagnostic Codes.  See Esteban, supra; 38 C.F.R. § 
4.14 (2006).

The Board has considered all other potentially applicable 
Diagnostic Codes, including those associated with 
neurological and muscle damage; however, there is no medical 
evidence showing the veteran has any neurological or muscle 
damage associated with his service-connected disability.  
Therefore, the Board finds that no other diagnostic codes are 
applicable to this claim.

While at the June 2005 travel Board hearing, the veteran's 
accredited representative argued that a separate and 
independent evaluation might be warranted for nerve and 
muscle damage associated with the veteran's service-connected 
disability, the representative failed to cite to any medical 
evidence of record to support of his assertions.  In fact, at 
the June 2005 hearing the veteran reported no functional 
limitation related to his forearm and elbow.  The veteran 
stated that: "I function fine with it."  Accordingly, the 
Board finds that this argument lacks merit.

In sum, the weight of the evidence demonstrates that the 
veteran's service connected disability warrants no more than 
a noncompensable rating.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of- the-doubt" rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).

III.  Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated August 2001 and August 2003 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although these letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in May 2002 and October 2004.  While 
the August 2001 letter did not advise the veteran on what 
evidence was needed to substantiate an increased rating 
claim, the August 2003 letter fully notified the veteran on 
the type of evidence that was needed to substantiate his 
claim for a compensable disability rating for status post 
fracture, right forearm.  The RO's 2001 and 2003 letters did 
not specifically tell the claimant to provide any relevant 
evidence in his possession.  Nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
August 2001 and August 2003 letters informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The August 2001 letter advised the 
veteran that VA will make reasonable efforts to help him to 
get the evidence necessary to support his claim.  The 2001 
letter advised the veteran that VA will help him to get such 
things as medical records, employment records, or records 
from other Federal agencies; however, the veteran must give 
VA enough information about these records so that they can 
request them from the person or agency that has them.  In 
addition, the August 2001 letter told the veteran that it was 
still his responsibility to make sure these records are 
received by VA.  Moreover, there is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.  

Since the RO assigned the noncompensable disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   
    
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment, and private treatment records have been obtained, 
to the extent requested and available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.
  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in August 2000 and 
March 2002.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The 
veteran has not reported receiving any recent treatment 
specifically related to his claim, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The August 
2000 and March 2002 VA examinations are thorough and adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Entitlement to a compensable disability rating for status 
post fracture, right forearm is denied.


REMAND

With regard to the claim for an increased evaluation for 
bilateral hearing loss, the Board notes that the veteran at 
the June 2005 Board hearing indicated that the nature and 
severity of his hearing loss has worsened since the May 2002 
VA audiological examination.  In particular, he explained: 
"...the hearing loss is most severe in a crowd, watching a 
movie.  I can't go to the theatre because I don't understand 
--even in the new theatres I don't--I don't pick up all the 
words.  I watch TV with captions, and I can't think of 
anything else.  I read lips."  Based on this, the Board 
finds that a contemporaneous and thorough VA audiological 
examination would assist the Board in clarifying the severity 
of his service-connected disability.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be scheduled for a 
VA audiometric examination for rating 
purposes in accordance with 38 C.F.R. § 
4.85 (2006) to ascertain the current 
severity of his bilateral hearing loss.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's


efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  
The appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


